NOT FOR PUBLICATION

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE
__________________________________
                                    :
JOE HAND PROMOTIONS, INC.           :
                                    :
            Plaintiff,              :
                                    :      Civil No. 19-07970 (RBK/KMW)
            v.                      :
                                    :      ORDER
FORUPK LLC, MICHAEL SOLL,           :
                                    :
            Defendants              :
__________________________________ :

KUGLER, United States District Judge:

       THIS MATTER coming before the Court on Plaintiff Joe Hand Promotions, Inc.’s

Motion for Default Judgment as to Defendant Michael Soll (Doc. No. 15); and for the reasons set

forth in the accompanying Opinion of this date

       IT IS HEREBY ORDERED that Plaintiff’s Motion is DENIED.



Dated: 04/14/2020                                         s/ Robert B. Kugler
                                                          ROBERT B. KUGLER
                                                          United States District Judge




                                                 1
